



Exhibit 10.2
Form of Incentive and Nonqualified Share Option Award Agreement for Employees


EPR PROPERTIES
2016 EQUITY INCENTIVE PLAN
INCENTIVE AND NONQUALIFIED SHARE OPTION AWARD AGREEMENT
OPTION CERTIFICATE NUMBER:     
_______________________________
 
Date of Grant: ___________________
 
Total Number of Shares to Which Option Relates: ___________________
Number of Option Shares Subject to ISO ("ISO Shares"):  ___________________
Number of Shares Subject to NQSO ("NQSO Shares"):  ___________________
Option Exercise Price per Share: ___________________
(Representing 100% of the Fair Market Value on the Date of Grant)   
This Award Agreement dated, ___________________ is made by and between EPR
Properties, a Maryland real estate investment trust (the “Company”), and
___________________ (the “Optionee”).


RECITALS:


A.     Effective May 12, 2016, the Company's shareholders approved the EPR
Properties 2016 Equity Incentive Plan (the “Plan”) pursuant to which the Company
may, from time to time, grant options to Employees of the Company to purchase
common shares of beneficial interests in the Company.
B.     The Optionee is an Employee of the Company and the Company desires to
grant to the Optionee a nonqualified share option ("NQSO"), an incentive share
option ("ISO"), or both (as designated above and as designated in Section 4 to
this Award Agreement) to purchase common shares of beneficial interests in the
Company on the terms and conditions reflected in this Award Agreement, the Plan
and as otherwise established by the Committee.




--------------------------------------------------------------------------------




AGREEMENT:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
1.     Incorporation of Plan.  All provisions of this Award Agreement and the
rights of the Optionee are subject in all respects to the provisions of the Plan
and the powers of the Committee therein provided.  Capitalized terms used in
this Award Agreement but not defined will have the meaning set forth in the
Plan.
2.     Grant of Share Options.  As of the Date of Grant identified above, the
Company grants the Optionee, subject to this Award Agreement and the Plan, the
right, privilege and option (the “Option”) to purchase, in one or more
exercises, all or any part of that number of Shares identified above opposite
the heading "Number of Shares to Which Option Relates" (the "Option Shares"), at
the per Share price specified above opposite the heading "Option Exercise Price
per Share".  As identified in the headings to this Award Agreement, a portion of
this Option may relate to ISO Shares and be intended to qualify as an "incentive
stock option" within the meaning of Section 422 of the Code, and shall be so
construed; provided, however, that nothing in this Award Agreement shall be
interpreted as a representation, guarantee or other undertaking on the part of
the Company that this Option is or will be determined to be an "incentive stock
option" within such section or any other section of the Code.  As identified in
the headings to this Award Agreement, a portion of this Option may relate to
NQSO Shares and be intended to qualify as a "nonqualified stock option" and not
an "incentive stock option."
 3.     Consideration to the Company.  In consideration of the granting of this
Option by the Company, the Optionee agrees to render faithful and efficient
services as an Employee of the Company.  Nothing in this Award Agreement or in
the Plan will confer upon the Optionee any right to continue as an Employee of
the Company or will interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to terminate the Optionee’s
employment with the Company at any time for any reason whatsoever, with or
without cause.
 4.     Exercisability of Option.  During the term of this Option, this Option
may be exercised only by the Optionee.  The portion of this Option relating to
the ISO Shares, if any, and the portion of this Option relating to the NQSO
Shares, if any, shall become vested and exercisable as of the anniversary of the
Date of Grant occurring in the calendar year designated below for the listed
number of Shares:
[INSERT VESTING SCHEDULE]
In no event shall the total number of Shares reflected in the above table exceed
the number of Option Shares. Notwithstanding the above Option exercise schedule,
this Option will become fully exercisable upon the Optionee's death or
Disability provided the Option has not otherwise expired, been cancelled or
terminated.  Even if this Option, or portion thereof, is designated as an ISO,
it shall be deemed to be a NQSO to the extent (and only to the extent) required
by the $100,000 annual limitation under Section 422(d) of the Code.
5.     Method of Exercise.  Provided this Option has not expired, been
terminated or cancelled in accordance with the terms of the Plan, the portion of
this Option which is otherwise exercisable pursuant to Section 4 may be
exercised in whole or in part, from time to time by delivery to the Company or
its designee a written notice which will:
     (a)     set forth the number of Shares with respect to which the Option is
to be exercised;
     (b)     designate whether the portion of the Option being exercised is an
ISO or a NQSO;




--------------------------------------------------------------------------------




     (c)     if the person exercising this Option is not the Optionee, be
accompanied by satisfactory evidence of such person's right to exercise this
Option;
    (d)     be accompanied by payment in full of the Option Exercise Price in
the form of cash, a certified bank check made payable to the order of the
Company, "net settlement" with respect to any portion of the Option that is a
NQSO, or any other means allowable under the Plan which the Company in its sole
discretion determines will provide legal consideration for the Shares; and
     (e)     if the Company determines that it is required to withhold any tax
as a result of the exercise of this Option, the Optionee, as a condition to
exercise this Option shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements as set forth in Section 8 of
this Award Agreement.
6.     Expiration of Option.  Unless terminated earlier in accordance with the
terms of this Award Agreement or the Plan, the Option (either the ISO portion or
the NQSO portion) granted herein will expire at 5:00 P.M., Central Time, on the
10th Anniversary of the Date of Grant (the "Expiration Date").  If the
Expiration Date is a day on which the Company is not open for business, then the
Option granted herein will expire, unless earlier terminated in accordance with
the terms of this Award Agreement or the Plan, at 5:00 P.M., Central Time, on
the first business day before such Expiration Date.
 7.     Effect of Separation from Service. If the Optionee ceases to be an
Employee of the Company for any reason, including cessation by death or
Disability, the effect of such termination of employment on all or any portion
(whether an ISO or NQSO) of this Option is as provided below.  Notwithstanding
anything below to the contrary, in no event may the Option be exercised after
the Expiration Date.
     (a)     If the Optionee's employment is terminated for Cause, the Option
will immediately be forfeited as of the time of such termination.
     (b)     If the Optionee ceases to be an Employee of the Company due to the
Optionee's resignation or termination of employment by the Company not for
Cause, the portion of this Option which was otherwise exercisable pursuant to
Section 4 on the date of such termination of employment may be exercised by the
Optionee during regular business hours at any time prior to 5:00 P.M., Central
Time, on the calendar day that is three months after the effective date of the
Optionee's termination of employment.  If such calendar day in the third month
is not a business day, then the Option will expire at 5:00 P.M., Central Time,
on the first business day immediately following such calendar day in the third
month.
     (c)     If the Optionee ceases to be an Employee of the Company due to the
Optionee's death or Disability, the Option may be exercised by the Optionee at
any time prior to 5:00 P.M., Central Time, on the first anniversary of the
effective date of the Optionee's termination of employment.  If the first
anniversary is not a business day, then the Option will expire at 5:00 P.M.,
Central Time, on the first business day immediately following such first
anniversary.
8.    Tax Withholding.  The Company's obligations to issues Shares in connection
with any Option exercise is subject to the Optionee's satisfaction of all
applicable federal, state and local income and other tax (including Social
Security and Medicare taxes) withholding requirements. The Optionee agrees to
make appropriate arrangements with the Company for satisfaction of any such
withholding requirements. Unless specifically denied by the Committee, Optionee
may elect to satisfy tax withholding amounts by electing to either transfer to
the Company Shares having a Fair Market Value on the withholding date equal to
the amount elected to be withheld by the Optionee or having Shares withheld from
the issuance upon an Option exercise. Any withholding obligations satisfied
through the withholding of Shares shall be in accordance with any rules or
established procedures for election by Optionee, the timing of any elections,
the irrevocability of any




--------------------------------------------------------------------------------




elections, or any special rules relating to Optionee if Optionee is an officer
or trustee of the Company within the meaning of Section 16 of the 1934 Act.
9.     Notices.  Any notice to be given under the terms of this Award Agreement
to the Company will be addressed to the Secretary of the Company at 909 Walnut
Street, Suite 200, Kansas City, Missouri 64106, and any notice to be given to
the Optionee will be addressed to him or her at the address given beneath his or
her signature hereto.  By a notice given pursuant to this Section 9, either
party may hereafter designate a different address for notices to be given to him
or her.  Any notice which is required to be given to the Optionee will, if the
Optionee is then deceased, be given to the Optionee’s personal representative if
such representa-tive has previously informed the Company of his or her status
and address by written notice under this Section 9.  Any notice will be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
10.     Nontransferability.  Except as otherwise provided in this Award
Agreement or in the Plan, the Option and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to execution,
attachment, or similar process.  Upon any attempt to transfer, assign, pledge,
hypothe-cate or otherwise dispose of the Option, or of any right or privilege
conferred hereby, or upon the levy of any attachment or similar process upon the
rights and privileges conferred hereby, contrary to the provisions hereby, this
Option and the rights and privileges conferred hereby will immediately become
null and void.
11.     Status of Optionee.  The Optionee shall not be deemed a shareholder of
the Company with respect to any of the Shares subject to this Option, except for
those Shares that have been purchased and issued to him or her.  The Company
shall not be required to issue or transfer any certificates for Shares purchased
upon exercise of this Option until all applicable requirements of law have been
complied with and, if applicable, such Shares shall have been duly listed on any
securities exchange on which the Shares may then be listed.    
12.     Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
13.     Notice of Disqualifying Disposition.  In order to enable the Company to
avail itself of any income tax deduction to which it may be entitled, the
Optionee shall notify the Company of his or her intent to dispose of any of the
Shares purchased pursuant to an exercise of an ISO, if any, granted under this
Award Agreement, within two (2) years from the Date of Grant and one (1) year
from the date of exercise of the Option.  Promptly after such disposition the
Optionee shall notify the Company of the number of Shares disposed of, the dates
of acquisition and disposition of such shares, and the consideration, if any,
received on such disposition.  


14.     Amendment.  Except as may otherwise be permitted under the Plan, the
Committee has the right to amend this Award Agreement, prospectively or
retroactively; provided that no such amendment or alteration shall adversely
affect Optionee's material rights under this Award Agreement without Optionee's
consent and pursuant to a writing executed by the parties hereto which
specifically states that it is amending this Award Agreement.
15. Clawback Policy. The Options may be subject to certain provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank”)
or any other compensation clawback policy that is adopted by the Committee and
that will require the Company to be able to claw back compensation




--------------------------------------------------------------------------------




paid to its executives under certain circumstances. Optionee acknowledges that
the Options may be clawed back by the Company in accordance with any policies
and procedures adopted by the Committee in order to comply with Dodd-Frank or as
set forth in this Award Agreement.
16.     Governing Law.  The laws of the State of Maryland will govern the
interpretation, validity and performance of the terms of this Award Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
17.     Entire Agreement and Binding Effect.  This Award Agreement and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof.  They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.  Except as expressly stated herein to the
contrary, this Award Agreement will be binding upon and inure to the benefit of
the respective heirs, legal representatives, successors and assigns of the
parties hereto.


This Award Agreement has been executed and delivered by the parties hereto.
The Company:
The Optionee:
EPR PROPERTIES
 
 
 
BY:__________________________
__________________________
Name: Craig L. Evans
___________________
Title: Senior Vice President, General Counsel and Secretary 
Address of Optionee:
___________________







